Citation Nr: 1720870	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  14-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a psychiatric disability, to
specifically include post-traumatic stress disorder (PTSD) due to military sexual trauma as well as major depressive disorder due to back disability and, if so, whether service connection should be granted.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with intervertebral disc disease prior to July 17, 2012, and a rating in excess of 20 thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1984 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the claims file.

As the record reflects diagnoses of and claims for PTSD and major depressive disorder, the issue has been broadened to service connection for a psychiatric disability, to specifically include PTSD due to military sexual trauma as well as major depressive disorder due to back disability and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).
The issues of entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with intervertebral disc disease prior to July 17, 2012, and a rating in excess of 20 thereafter, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in January 2006 denied service connection for PTSD. The Veteran was notified of the adverse determination and of his procedural and appellate rights in January 2006.  The Veteran did not perfect his appeal and the decision became final.

2.  Evidence added to the record since the final January 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  The Veteran's PTSD had its onset in service.

4.  The Veteran's lumbar spondylosis with intervertebral disc disease is productive of radiculopathy of the left lower extremity that results in a disability at least analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a rating of at least 10 percent for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a psychiatric disability, to specifically include PTSD due to military sexual trauma as well as major depressive disorder due to back disability.  A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

A January 2006 rating decision denied the Veteran's claim for service connection for PTSD based on finding that the evidence did not show an in-service stressor.  The Veteran filed a Notice of Disagreement in March 2006 and a Statement of the Case was issued in October 2006.  The Veteran did not file a timely Substantive Appeal and, therefore, the decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since January 2006, new evidence has been added to the claims file which is material to the Veteran's claim, to include lay statements from the Veteran regarding his military sexual assault, a statement from the Veteran's father reporting that the Veteran informed him that he was raped while in the Marines, VA treatment records, a February 2015 VA mental disorders examination, and the Veteran's testimony at the March 2017 Board hearing.

The new evidence described above relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim of service connection for PTSD.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a psychiatric disability to specifically include PTSD due to military sexual trauma as well as major depressive disorder due to back disability, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection

At the March 2017 Board hearing, the Veteran indicated that if the Board grants service connection for a psychiatric disability regardless of the label, that would satisfy his appeal for service connection for a psychiatric disability claim.  See hearing transcript, p.16; See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
At the March 2017 Board hearing, the Veteran testified that he was diagnosed with PTSD related to military sexual trauma.  Specifically, while he was in the Marines in February 1985, he was raped in a hotel at gun point while on leave in San Diego.  See hearing transcript, p. 10.  The Veteran's testimony is consistent with the Veteran's prior statements of record and his reports to VA treating physicians and examiners regarding his in-service military sexual trauma.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

The Veteran's VA outpatient treatment records show a diagnosis of PTSD due to military sexual trauma.  The December 2005 VA examiner determined that the Veteran met the criteria for PTSD and it was likely that his symptoms were due to multiple causes, including his childhood experiences and the rape he described.  The February 2015 VA examiner determined PTSD is considered to be likely caused by a variety of factors including childhood experiences.

A statement was received by L.M., the Veteran's advanced practice registered nurse (APRN) at the Ravenna Community-Based Outpatient Clinic (CBOC) in July 2006.  She contended that sexual assault is often purposely omitted and sometimes blocked for many years and men who experience sexual trauma are commonly ridiculed, shamed, and discounted.  She contended that, after the assault, the Veteran became perfectionist in order to be a better Marine.  He reported shining his shoes, pressing his uniforms, and excelling as a way of being a better Marine to erase what he perceived as a weakness related to his sexual assault.  L.M. also noted that the Veteran's discomfort level with male clinicians did not lend to open disclosure of his military sexual trauma.

The Veteran's father submitted a statement in May 2010 in which he contended that the Veteran had confided in him that he had been raped while in the Marines.  He also reported the Veteran's behavior changed after service as he was more withdrawn, and later became suicidal.
The Board acknowledges that the Veteran's service treatment records show no reports of or treatment for a psychiatric disability

However, the Board finds the Veteran's consistent statements regarding his rape while on leave during service to be credible.  Moreover, the Veteran is competent to report a military sexual trauma and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board finds that the Veteran's account of the onset of his psychiatric symptoms to be competent and credible.  

Given the competent and credible lay statements of the Veteran and the Veteran's father, the positive nexus opinion from the Veteran's VA examiner and VA APRN, his current diagnosis of PTSD due to military sexual trauma, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.

III.  Radiculopathy of the left lower extremity

At the March 2017 Board hearing, the Veteran testified that he has intermittent tingling in his left leg from his thigh down to his toes.  See hearing transcript, p. 7-9.  The Board finds that a separate rating of at least 10 percent are warranted for radiculopathy of the Veteran's left lower extremity. 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

The Veteran's lumbar spondylosis with intervertebral disc disease is currently rated 10 percent prior to July 17, 2012, and 20 thereafter under 38 C.F.R. §4.71a, DC 5239.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's lumbar spondylosis with intervertebral disc disease.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2016).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board acknowledges that July 2012 VA spine and peripheral nerve examinations determined there was no radiculopathy of the Veteran's left leg.

However, at the July 2010 VA spine examination, the Veteran reported left leg pain associated with his lumbar spondylosis.  In a July 2009 VA treatment record, the Veteran reported that his entire left leg goes numb eight to ten times per day.

Resolving all reasonable doubt in the Veteran's favor, the Board finds a rating of at least 10 percent for sciatica of the left lower extremity is warranted.  


ORDER

The claim for service connection for a psychiatric disability, to specifically include PTSD due to military sexual trauma as well as major depressive disorder due to back disability is reopened.

Service connection for PTSD is granted.

A separate schedular rating of at least 10 percent for radiculopathy of the left lower extremity is granted.




REMAND

In regard to the Veteran's lumbar spondylosis with intervertebral disc disease,
VA examinations were provided July 2010 and July 2012.  However, the examiners did not include range of motion testing for active motion, passive motion, weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, at the March 2017 Board hearing, the Veteran indicated that his condition has worsened.  Accordingly, a new VA examination is warranted to consider the current severity of the Veteran's lumbar spondylosis with intervertebral disc disease and associated objective neurologic abnormalities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's service-connected disabilities currently do not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's claim for TDIU is inextricably intertwined with the assignment of a rating and an effective date for his newly service-connected PTSD and his pending claim for an increased rating for lumbar spondylosis with intervertebral disc disease.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

If the Veteran does not meet the criteria set forth in 38 C.F.R. § 4.16(a) after the AOJ assigns a rating and an effective date for his award of service connection for PTSD and his claim for an increased rating for lumbar spondylosis with intervertebral disc disease is readjudicated, the AOJ must forward the case to the Director, Compensation Service, for consideration of the assignment of a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  The AOJ should ask the Veteran to complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to determine the exact date he last worked full time.

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his claim for an increased rating for lumbar spondylosis with intervertebral disc disease and entitlement to TDIU and any additional, pertinent records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his claim for an increased rating for lumbar spondylosis with intervertebral disc disease and entitlement to TDIU due to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of his lumbar spondylosis with intervertebral disc disease symptoms and the impact of each of his service-connected disabilities and the combined effect of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's lumbar spondylosis with intervertebral disc disease, provide him with an appropriate VA examination to determine the severity of that disability to include associated neurological abnormalities.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing.  

4.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5.  If the Veteran does not meet the criteria set forth in 38 C.F.R. § 4.16(a) after a rating and effective date is assigned for his service-connected PTSD and his lumbar spondylosis with intervertebral disc disease is readjudicated, the AOJ must forward the case to the Director, Compensation Service, for consideration of the assignment of a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b).

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


